REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having the position detector includes: a sensor configured for sensing a strength of a magnetic field generated by the magnet; and a plurality of shield portions arranged to have different distances from the magnet to shield the magnetic field generated by the magnet from a magnetic field generated by an external magnetic field source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10296037 	discloses a pedal assembly having a sensor but fails to disclose and a plurality of shield portions arranged to have different distances from the magnet to shield the magnetic field generated by the magnet from a magnetic field generated by an external magnetic field source.
US 7795708 		discloses structures for magnetic shielding but fails to disclose a plurality of shield portions arranged to have different distances from the magnet to shield the magnetic field generated by the magnet from a magnetic field generated by an external magnetic field source.
US 6972558 		discloses a magnetic sensor system but fails to disclose a plurality of shield portions arranged to have different distances from the magnet to shield the magnetic field generated by the magnet from a magnetic field generated by an external magnetic field source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656